
	
		III
		112th CONGRESS
		2d Session
		S. RES. 572
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2012
			Mr. Cardin (for himself,
			 Mr. Sanders, Mrs. Boxer, Mr.
			 Merkley, and Mr. Tester)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating September 2012 as the
		  National Month of Voter Registration.
	
	
		Whereas the United States has overcome the stains of
			 historic State-sponsored voting discrimination, including State laws that
			 imposed voting qualifications such as property ownership, religious
			 qualifications, grandfather clauses, poll taxes, and literacy tests and were
			 designed to exclude racial minorities, poorer voters, and certain religious
			 groups from voting;
		Whereas courts have struck down these State laws because
			 the laws conflict with the Constitution of the United States;
		Whereas Congress has continuously moved to expand the
			 franchise of voting;
		Whereas the 13th, 14th, 15th, 19th, 23rd, 24th, and 26th
			 amendments to the Constitution of the United States are intended to protect
			 minorities, poorer voters, women, the elderly, and youth from voting
			 discrimination;
		Whereas, in 1965, Congress enacted the Voting Rights Act
			 of 1965 (42 U.S.C. 1973 et seq.) to remedy past discrimination in voting and
			 protect vulnerable citizens from practices that infringe on the right to vote
			 or elect a candidate of their choice;
		Whereas, in 1993, Congress enacted the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg et seq.) to establish protections
			 around the voting process, increase the number of citizens who register to
			 vote, and encourage governments to protect the integrity of the electoral
			 process;
		Whereas, in 2002, in response to the controversy
			 surrounding the 2000 presidential election, Congress enacted the Help America
			 Vote Act of 2002 (42 U.S.C. 15301 et seq.), which provided new standards for
			 voting systems, created the independent Election Assistance Commission to
			 assist with the administration of Federal elections, and established minimum
			 standards for States and local governments that administer Federal
			 elections;
		Whereas Congress has reauthorized the Voting Rights Act of
			 1965 5 times, most recently in 2006, recognizing the need for continued
			 enforcement against State practices in voting that discriminate against or
			 disenfranchise vulnerable citizens;
		Whereas, since 2010, some States have enacted voting laws
			 that are reminiscent of historic State-sponsored voting discrimination;
		Whereas some States have already disenfranchised some
			 young people, elderly people, and former Members of Congress through strict new
			 voting laws;
		Whereas some States continue to disenfranchise United
			 States citizens with past criminal convictions who live and work in our
			 communities;
		Whereas Members of Congress and notable civil rights
			 organizations have studied recently-enacted State voting laws and calculated
			 that the laws will have a grave impact on millions of minority, elderly, young,
			 and poor individuals who are eligible to vote and will seek to register to vote
			 and vote on election day;
		Whereas, since March 12, 2012, 2 State courts in Wisconsin
			 have held that the Wisconsin voter identification law enacted in 2011 violates
			 the Wisconsin constitution, with one court writing that a government
			 that undermines the very foundation of its existence—the people’s inherent,
			 pre-constitutional right to vote—imperils its legitimacy as a government by the
			 people, for the people, and especially of the people;
		Whereas Federal courts in both Florida and Washington, DC,
			 recently struck down new Florida state laws that restrict new voter
			 registration and early voting hours, with one court writing that the new
			 restrictions on voter registration drives impose burdensome
			 record-keeping and reporting requirements that serve little if any purpose,
			 thus rendering them unconstitutional even to the extent they do not violate the
			 [National Voter Registration Act of 1993], and another court holding,
			 [W]e conclude that we cannot . . . preclear Florida’s early voting
			 changes because the State has failed to satisfy its burden of proving that
			 those changes will not have a retrogressive effect on minority voters.
			 Specifically, the State has not proven that the changes will be
			 nonretrogressive if the covered counties offer only the minimum number of early
			 voting hours that they are required to offer under the new statute, which would
			 constitute only half the hours required under the prior law.;
		Whereas a Federal court in Washington, DC, recently struck
			 down a Texas voter identification law, writing that the law imposes
			 strict, unforgiving burdens on the poor and that a
			 disproportionately high percentage of African Americans and Hispanics in Texas
			 live in poverty;
		Whereas a Federal court in Ohio recently struck down a
			 State law that mandated that even in cases where poll workers steer voters to
			 the wrong polling place, provisional votes cast in the wrong precinct must be
			 discarded;
		Whereas State representatives and political leaders in
			 States such as New Hampshire, Pennsylvania, and Florida have made public
			 admissions about how certain laws in their States were designed to put a dent
			 in the democratic process;
		Whereas, without a response from Congress, millions of
			 voters in the United States may be subjected to State actions that will harm
			 the franchise;
		Whereas the month of September 2012 would be an
			 appropriate month to commemorate a national focus on the importance of every
			 citizen being registered and empowered to vote;
		Whereas, during September 2012, each voting-eligible
			 citizen should register to vote, verify that the name, address, and other
			 personal information on record for the citizen at the State or local board of
			 elections is correct, confirm that the citizen has everything in hand that will
			 be required to vote on election day, and confirm the correct polling place for
			 election day; and
		Whereas States should abolish all restrictive voter
			 identification laws that disenfranchise vulnerable voting-eligible citizens,
			 comply with the National Voter Registration Act of 1993, protect the voting
			 rights of public assistance and disability clients during an economic downturn,
			 and stop misguided, discriminatory, and inaccurate purging programs that have
			 the risk of purging eligible voters: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 2012 as the National Month of Voter Registration to
			 encourage each voting-eligible citizen to register to vote, verify that the
			 name, address, and other personal information on record for the citizen at the
			 State or local board of elections is correct, confirm that the citizen has
			 everything in hand that will be required to vote on election day, and confirm
			 the correct polling place for election day;
			(2)calls on State
			 and local election officials to conduct public outreach and take affirmative
			 steps to encourage voter registration;
			(3)encourages States
			 to be fully compliant with the National Voter Registration Act of 1993 and
			 other Federal voting rights laws as election day approaches; and
			(4)requests that the
			 President issue a proclamation for the National Month of Voter Registration
			 calling upon the people of the United States to observe the month with
			 appropriate programs, ceremonies, and activities.
			
